Title: From James Madison to James Madison, Sr., 9 October 1771
From: Madison, James
To: Madison, James, Sr.



Hond. Sir
Princeton October 9th. 1771

In obedience to your requests I hereby send you an answer to your’s of the 25th. of Sept. which I recieved this morning. My Letter by Dr. Witherspoon who left this place yesterday week contains most of what you desire to be informed of. I am exceedingly rejoiced to hear of the happy deliverance of my Mother & would fain hope your rheumatic pains will not continue much longer. The Bill of exchange was very acceptable, Though I cannot say I have been as yet very much pressed by my creditors. Since I got the Bill I have been making a calculation of my past & future expences & find it nothing more than a bare competency the reason of which I dare say you will not ascribe to extravagance when you read my letter of last week. If I come home in the Spring the purchase of a horse & travelling expences I am apprehensive will amount to more than I can reserve out of my present Stock for those purposes so that it would not be amiss perhaps if you were to send a few Half-Jos: by Dr. Witherspoon or Colo. Lewis’s sons if they return, or some safe hand afterwards as best suits you. I should be glad if your health & other circumstances should enable you to visit Dr. Witherspoon during his stay in Virginia. I am persuaded you would be much pleased with him & that he would be very glad to see you. If you should not be able to see him nor send to him[,] Colo. Lewis or any other Gentleman in Fredericksburgh would advance what money I am to have at the least intimation from you. If you should ever send me any Bills hereafter, it will be best for you to make them payable to Dr. Witherspoon, which will give him an opportunity to endorse them, & greatly help me in selling them, if it should so happen that you see him, please to mention it to him[.] I was so particular in my last with regard to my determination about staying in Princton this Winter coming that I need say nothing more in this place, my sentiments being still the same. I am sorry Mr. Chew’s Mode of Conveyance will not answer in Virginia. I expect to hear from him in a few days by the return of a man belonging to this Town from New London & shall then acquaint him with it and get it remedied by the methods you propose. Mr James Martin was here at Commencement & had an opportunity of hearing from his Brothers & friends in Carolina by a young man lately come from thence to this College however I shall follow your directions in writing to him immediately & visiting him as soon as I find it convenient. You may tell Mrs. Martin he left his Family at home all well. If you think proper that I should come back to this place, after my journey to Virginia, in the Spring, & spend the Summer here, you may send the Cloth for my coat which I am extremely pleased with & could have wished it had come time enough to have used this Summer past, if you chuse rather I should remain in Virginia next Summer it will be unnecessary.
I am Dr. Sr. Your Affecte. Son
James Madison
